Opinión disidente
del Juez Asociado Señor Martín a la cual se une el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 5 de octubre de 1978
La opinión del Tribunal desnaturaliza el concepto de “ho-gar seguro” plasmado en la Ley Núm. 87 de 13 de mayo de 1936, según enmendada. Dicho concepto se originó en nuestra jurisdicción mediante la Ley de 12 de marzo de 1903, en el idioma inglés, que contenía disposiciones sustancialmente iguales a las envueltas en este caso. Desde su origen la ley se tituló “Ley para definir el ‘homestead’ (hogar seguro) y para exentarlo de una venta forzosa.” Luego fue incorporada, en español, al Código Civil como Arts. 541 a 544, por la Comi-sión Codificadora, mediante enmienda a la disposición final del Código Civil por virtud de la Ley Núm. 48 de 28 de abril de 1930. En 1936 se derogó dicha ley de hogar seguro, aunque no se hizo referencia al Código Civil, pero en lo que respecta a las disposiciones aplicables al caso de autos, y especialmente la definición de lo que constituye hogar seguro, no hubo cam-bios de sustancia. Esta última ley es la que está actualmente en vigor.
En 1903 se definió el homestead u “hogar seguro” en lo que es aquí pertinente, como:
“Que todo jefe de familia, que tenga familia, tendrá derecho a una finca de ‘homestead’, hasta el valor de quinientos dólares ($500) en una estancia, plantación o predio de terreno y en los edificios contenidos en el mismo, que le pertenezca o que posea legalmente, en virtud de arrendamiento o en otra forma, y estu-*663viere ocupado por él o ella como su residencia, y dicho ‘homestead’ y todo derecho o título sobre el mismo estará exento de embargo, sentencia, exacción o ejecución . . . Compilación de los Estatutos Revisados y Códigos de Puerto Rico hasta el 9 de marzo de 1911 (traducción de la Ley de 12 de marzo de 1903, sec. 1). (Énfasis suplido.)
Más adelante, la Ley de 1903, explicaba la duración o con-tinuidad del derecho a “hogar seguro” en la forma siguiente:
“Que dicha exención continuará después de la muerte del jefe de familia, a beneficio del esposo o esposa superviviente, mientras él o ella continúe ocupando dicho ‘homestead’, y des-pués de la muerte de ambos, esto es del esposo y de la esposa, a beneficio de sus hijos, hasta que el menor de estos haya llegado a la edad de veinte y un años; en caso de que el esposo o la esposa abandonase su familia la exención continuará en favor del cón-yuge que ocupe la finca como residencia, y en caso de divorcio, el tribunal que lo conceda, podrá disponer del ‘homestead’ según la equidad del caso.” Id., see. 2. (Énfasis suplido.)
Al reafirmar el derecho de homestead a los fines de ejecu-ción de la propiedad en pública subasta la Ley de 1903 con-signa :
“Que no se hará venta alguna, por virtud de sentencia o eje-cución, de ninguna estancia, plantación o predio de terreno, y de los edificios contenidos en el mismo, cuando se reclamare u ocu-pare dicha finca como ‘homestead’, a menos que se obtenga por ella una suma mayor de quinientos dólares ($500).... [E]l exce-dente sobre [dicha] suma ... se pagará al acreedor y la suma de $500 se paga'' al deudor .... Disponiéndose, que esta sección no será de aplicación a ninguna venta que se haga para obligar al pago de contribuciones que adeude dicha propiedad, o a la deuda o gravamen incurrido para (por) la compra de la misma, o para las mejoras que en ella se hicieren, o cuando se hiciere dicha venta en virtud de traspaso en que se haga renuncia de la exención que dispone la sección 3 de esta ley.”
Actualmente, el derecho de hogar seguro está definido sus-tancialmente igual a la definición de 1903. El texto de la ley vigente, aplicable al caso de autos, es como sigue:
*664“Toda persona que sea jefe de familia tendrá derecho de po-seer y disfrutar, en concepto de hogar seguro, una finca cuyo valor no exceda de mil quinientos ($1,500) dólares, consistente en un predio de terreno y los edificios enclavados en el mismo, de cualquier estancia, plantación o predio de terreno, que le per-tenezca o posea legalmente, y estuviere ocupada por ella o por su familia como residencia.” (Énfasis suplido.)
Y en cuanto a la duración o continuidad del derecho a hogar seguro, la ley actual provee lo mismo que la de 1903, y consi-guientemente retuvo la disposición que regula la situación en casos de divorcio al expresar “. . . y en caso de divorcio el tribunal que lo conceda deberá disponer del hogar seguro según la equidad del caso.” En adición, la ley vigente permite la renuncia del derecho de hogar seguro, que antes estaba res-tringida, para facilitar la obtención de financiamiento y préstamos asegurados o garantizados por ciertas agencias gubernamentales federales y estatales.
Del texto de las disposiciones de Ley citadas surge el pro-pósito del legislador de proteger contra las reclamaciones de acreedores las propiedades ocupadas como su residencia por un jefe de familia cuyo valor no exceda de $1,500 (original-mente $500); y de exceder dicha suma, el de proteger la suma de $1,500 (originalmente $500) para beneficio del deudor ocupante de la propiedad, y poner a disposición del acreedor el exceso sobre la referida suma. En otras palabras, la vi-vienda u “hogar seguro” quedaba asegurado para el deudor y su familia siempre y cuando que la propiedad utilizada' como residencia no excediere de un valor de $1,500, y en caso de exceder de dicho valor, el jefe de familia solamente podría reclamar hasta la suma de $1,500 pero no el derecho a ocupar la propiedad.
El beneficio del hogar seguro se extiende al cónyuge su-pérstite después de la muerte del jefe de familia mientras ocupe la propiedad como vivienda, y muerto aquél pasa a beneficio de sus hijos hasta que el menor de éstos haya llegado a la mayoría de edad. 31 L.P.R.A. see. 1853.
*665El legislador previo que en variadas circunstancias pu-diera surgir dificultad en cuanto a quién correspondería el derecho al hogar seguro por lo que delineó su alcance en la See. 3 de la Ley Núm. 87 — 31 L.P.R.A. see. 1853, a saber:
1. Al morir el jefe de familia continuaría subsistente la exención de hogar seguro a beneficio del cónyuge supérstite mientras éste continúe ocupando dicho hogar seguro.
2. Si murieren ambos cónyuges quedaría a favor de sus hijos hasta que el menor de éstos haya llegado a la mayoridad.
3. En casos en que el marido o la mujer abandonase su familia permanecería a favor del cónyuge que ocupe la finca como residencia.
4. Cuando se trate de persona no casada, de quien de-pendan ascendientes y descendientes hasta el cuarto grado, padres de crianza e hijos adoptivos o de crianza, y por tanto sea jefe de familia, la exención continuará, después de la muerte de dicho jefe de familia, a beneficio de sus indicados familiares mientras éstos continúen ocupando dicho hogar seguro hasta que el menor de dichos dependientes haya lle-gado a la mayoría.
5. Y, por último, en caso de divorcio el tribunal que lo conceda deberá disponer de la exención del hogar seguro se-gún la equidad del caso.
El caso de autos surge como consecuencia de un divorcio. La cónyuge inocente, dentro del procedimiento de la división de los bienes gananciales, solicita del tribunal que se declare hogar seguro la propiedad que ella ocupa con sus seis hijos menores de edad, sobre los que tiene la patria potestad, y por no contar con otra vivienda adecuada para sí y para sus dichos hijos menores. Solicita, además, que se constituya el ho-gar seguro hasta que el menor de ellos alcance su mayoridad. El esposo divorciado por su parte solicita la venta en pú-blica subasta de la propiedad para efectuar la división de los bienes.
*666El tribunal de instancia negó el derecho de hogar seguro a la esposa divorciada y ordenó la venta en pública subasta de la propiedad por un precio mínimo de $30,000.00 y la divi-sión por partes iguales entre los ex cónyuges del producto de la subasta.
Considerado el llamado a la equidad contenido en la See. 1853 citada precedentemente y las circunstancias especiales en que se encuentra la esposa divorciada con seis hijos me-nores de edad a su cargo, el juez de instancia debió haber reconocido el derecho de exención al hogar seguro de la esposa hasta la suma de $1,500 que fija la ley. La discreción que concede la ley al juzgador según la equidad del caso no le auto-riza a aumentar el valor de la exención sobre la suma de $1,500 que dispone la ley. El tribunal tiene a su disposición otras medidas que puede tomar para garantizar la subsisten-cia y protección de la esposa divorciada y de los seis hijos menores de edad.
Según dispone la Ley, 31 L.P.R.A. see. 1855, como la refe-rida casa tiene un valor superior a $1,500, procede que al hacerse la venta se consigne del precio esta última cantidad a favor de la demandada-recurrente. El caso de autos es análogo al de Vega Acosta v. Tribunal Superior, 89 D.P.R. 408 (1963). Allí la propiedad sobre la cual se reclamaba el derecho de hogar seguro estaba valorada en $15,000. Este Tribunal le reconoció a la peticionaria el derecho de hogar seguro en la cantidad de $1,500 de cualquier venta que dispu-siere el tribunal de instancia en el caso. Ese mismo derecho lo tiene la demandada-recurrente en el caso de autos. No es posible reconocerle el derecho de hogar seguro sobre la totali-dad del inmueble, que excede la exención. Reconocer a la demandada-recurrente el derecho a permanecer en el inmueble hasta que cese el derecho de hogar seguro, equivale a extender el referido derecho hasta la cantidad de $30,000.00, valor de la propiedad. Tal actuación no está autorizada por el estatuto.
Los casos de Carrillo v. Santiago, 51 D.P.R. 545 (1937), e Irizarry v. García, 58 D.P.R. 280 (1941), son claramente *667distinguibles. En el primero la propiedad objeto del litigio no excedía de la exención del hogar seguro. En el segundo, aunque no se menciona el valor de la propiedad, se resuelve por los fundamentos del caso de Carrillo. Véase 31 L.P.R.A. see. 1851.
En vista de lo expuesto devolvería el caso al tribunal de instancia para la modificación de la sentencia dictada en el sentido de que del precio obtenido en la venta pública se con-signe la suma de $1,500.00 en concepto de hogar seguro a favor de la demandada-recurrente, a tenor con la equidad que demandan los hechos del caso, y se divida el remanente entre las partes luego de pagarse las deudas y obligaciones exis-tentes.